 ALBERTSONS, INC.Albertsons, Inc. and United Food and CommercialWorkers International Union, AFL-CIO, LocalNo. 7.' Case 27-CA-5891September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PI NEI.IOOn February 5, 1980, Administrative Law JudgeJames T. Barker issued the attached Decision inthis proceeding. Thereafter, counsel for the Re-spondent filed exceptions and a supporting brief,and counsel for the General Counsel filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge2and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Albertsons,Inc., Security, Colorado, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.MEMBER PENELLO, dissenting:When this case was previously before the Boardon Motion for Summary Judgment, I voted todefer to the arbitration award upholding that theaward fully meets the Board's long-establishedstandards for deferrals et forth in Spielberg Manu-facturing Company, 112 NLRB 1080 (1955). The ar-bitration proceeding was fair and regular, all par-ties agreed to be bound, and the award-contraryThe name of the Charging Party, formerly Retail Clerks Internation-al Union Local No. 7, is amended to reflect the change resulting from themerging of Retail Clerks International Union and Amalgamated Meatcut-ters and Butcher Workmen of North America on June 7, 1979.2 In view of the Respondent's clear admission. set forth in Smith's em-ployee status report showing Smith's protected activities to be a movingcause of her discharge, it is apparent, contrary to our dissenting col-league, that the arbitrator failed to give any consideration or weight toSmith's protected concerted activity and that his conclusion that Smithwas terminated for "just cause" is repugnant to the purposes and policiesof the Act. S. Luke's Memorial Hospital. Inc., 240 NLRB 1180 (1979)252 NLRB No. 81to the assertion of the majority-is not clearly re-pugnant to the purposes and policies of the Act.The unfair labor practice issues is whether Smithwas discharged for engaging in protected activityor for a legally permissible reason. The grievanceissue before the arbitrator, although perforce differ-ently stated, is substantially equivalent-whetherSmith was discharged without cause or for justcause. The arbitrator, on the basis of facts present-ed to him in detail, found that Smith was dis-charged for cause. To find that the award is repug-nant to the Act, i.e., that the award is wholly atodds with Board law or does violence to the Act,would require a finding that the arbitrator foundthat engaging in protected activity was just causefor discharge. Such a finding is not tenable her.The arbitrator had before him evidence that Smithhad engaged in misconduct, and a resonable read-ing of the award be that the arbitrator upheldSmith's discharge on the basis of that misconduct.The majority state that the following statusreport contains a clear admission that Smith wasdischarged for protected activity:Jeri Smith was terminated for failure to followtimecard policies and abusive checker errors indepartmentalizations. She failed to ring itemsof a department on the correct key. We haveseveral customer complaints on her rudeness,plus one letter from a customer saying that shewas rude, and intolerable of the situation.During her course of employment Jeri createdunrest with the crew over union problems stat-ing mistruths [sic] about Company policieswhich were in conflict with the union's.I see no such "clear admission" here. Instead, thereport raises the factual issue of whether Smith'screating "unrest with the crew over union porb-lems" was a motivating factor in her discharge, andthat issue was fully presented to the arbitrator.Thus, contrary to the majority, it is not "apparent...that the arbitrator failed to give any considera-tion or weight to Smith's protected concerted ac-tivity." An equally plausible (if not more plausible)reading of the award is that the arbitrator conclud-ed that such activity was not a moving cause ofSmith's discharge. Spielberg deferral requires more.The majority do not apply this standard-theSpielberg standard.Instead, they review the awardon the basis of whether they agree or disagree withthe result and on the basis of the evidence beforethe Board rather than on the evidence before thearbitrator. As recently stated by the court inN.L.R.B v. Pincus Brothers, Inc.--Maxwell, 620F.2d 367 (3d Cir. 1980), "it is an abuse of discretionfor the Board to refuse to defer to an arbitration529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaward where the findings of the arbitrator may ar-guably be characterized as not inconsistent withBoard policy." In Douglas Aircraft Co. v. N.L.R.B.,609 F.2d 352 (9th Cir. 1979), the court stated, "Ifthe reasoning behind an award is susceptible of twointerpretations, one permissible and one impermissi-ble, it is simply not true that the award was 'clear-ly repugnant' to the Act." The arbitration awardherein clearly meets these tests for deferral. Thus,the majority by again refusing to defer continue tosap the vitality of the Spielberg doctrine to a pointthat they might as well expressly reverse Spielbergand be done with it.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL. NOT terminate Jeri Smith, or anyother employees, because she or they seek toenforce the break period provisions of our col-lective-bargaining agreement with UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, Local No. 7, or any otherunion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Jeri Smith immediate andfull reinstatement to her former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or other rights and privileges previ-ously enjoyed, and or other rights and privi-leges previously enjoyed, and WE WILL makeher whole for any loss of pay suffered as aresult of her termination, plus interest.ALBERTSONS, INC.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: Thiscase was heard before me in Colorado Springs, Colora-do, on August 7, 1979, pursuant to a complaint andnotice of hearing issued on August 20, 1978, by the Re-gional Director for Region 27 of the National Labor Re-lations Board. The complaint, which alleges violationsof Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, hereinafter called the Act, isbased on a charge filed on July 10 by Retail Clerks In-ternational Union Local No. 7, hereinafter called theUnion. At the hearing, the parties were provided full op-portunity to make opening statements, examine andcross-examine witnesses, introduce relevant evidence,and to file briefs with me. Counsel timely filed briefs.Upon the basis of the entire record, my observation ofthe witnesses, and the briefs of the parties, I make thefollowing:FINDINGS OFI FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent has been acorporation duly organized under the laws of the Stateof Delaware, and has been engaged in the retail sale ofgroceries in locations in various States. At all materialtimes, Respondent has maintained an office and place ofbusiness at Boise, Idaho, and has operated a retail gro-cery store, designated Store No. 835, in Security, Colora-do.In the course and conduct of its business operationswithin the State of Colorado, Respondent annually pur-chases and receives goods and materials valued in excessof $50.000 directly from points and places outside theState of Colorado.At Store No. 835, Respondent has had gross annualsales in excess of $500,000.Upon these facts which are not in dispute, I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Company concedes, and I find, that all times ma-terial herein, the Union has been a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNLAWFUL CONDUCTA. Pertinent Facts1. Background factsRay Prettyman became store manager at Store No.835 in Security, Colorado, on November 1, 1977, andserved in that capacity at all times pertinent herein. JimBennett preceded Prettyman as manager of the store.Jeri Smith was employed in a part-time capacity as acashier at the store from August 15, 1977, until February16, 1978, when she was terminated. From November 1,1977, until she was terminated, Smith was supervised byPrettyman. Throughout her employment at the store,Smith was a member of the Union.Respondent and the Union were parties to a collec-tive-bargaining agreement, which was in effect from July18, 1976, to May 5, 1979. The collective-bargainingI Unless otherwise specified, all dates refer to 1978.530 ALBERTSONS, INC.agreement contained articles providing for a grievanceand arbitration process. Those articles were invoked bythe Union to grieve the termination of Smith, and onJune 29 and July I, a hearing was held before a mutual-ly selected arbitrator on the following stipulated issues:Was the grievant, Ms. Jeri Smith, discharged forjust cause under the provisions of the current LaborAgreement? If not, to what relief is the grievant en-titled?At the arbitration hearing, the Union and the Companywere represented by counsel, and each party was pro-vided a full opportunity to present evidence, to call wit-nesses, to conduct direct and cross-examination of thosewitnesses, and to submit documentary evidence. No tran-script of the arbitration proceeding was made. The par-ties filed briefs with the arbitrator; and, on September 6,1978, an award of the arbitrator was made in writing dis-missing the grievance.In the meantime, as found, on July 6, the Union filed acharge with the Board alleging Smith's termination tohave been in violation of Section 8(a)(l) and (3) of theAct. The complaint, which issued on October 20, allegedSmith's discharge to constitute a violation of Section8(a)(1) and (3) of the Act, and in its timely filed answerRespondent interposed as an affirmative defense, and as abar to the instant proceeding, the arbitrator's September6 award. In this regard, Respondent contended that thearbitration proceedings were fair and regular in all re-spects; that the Union was represented by legal counselin said proceeding; and that the award of the arbitratorwas not repugnant to the purposes or policies of the Act.Subsequently, on December 2, Respondent filed withthe Board a Motion for Summary Judgment assertingthat as a matter of law Respondent was entitled to anorder dismissing the complaint under the doctrine ofSpielberg Manufacturing Company, 112 NLRB 1080(1955). In due course, on June 5, 1979, the Board issuedan order denying Respondent's Motion for SummaryJudgment and remanding the proceeding to the Divisionof Judges for hearing and decision. The remand waswithout prejudice to any issue or defense being raised ata hearing before the duly designated Administrative LawJudge. Respondent raised the Spielberg defense before meduring the course of the August 7 hearing.2. The alleged proscribed conducta. Smith 's concerted or union activitiesJeri Smith was terminated on February 16 by RayPrettyman. During the course of her employment, Smithhad been a rank-and-file member of the Union, fulfillingno elective or appointive position. However, after Pret-tyman became store manager, he heard rumors circulat-ing to the effect that Smith was going to assume dutiesas a union steward, and he was contacted by several em-ployees who, in effect, speculated as to the legitimacy ofreplacing the incumbent steward, who was a full-timeemployee, with Smith who was a part-time employee.Moreover, it came to Prettyman's attention that Smithwas speaking to other employees about the failure of theCompany to grant her breakperiods in accordance withthe collective-bargaining agreement. On one occasionwhile she was working in the checkstand area, Smithasked Prettyman for a break and Prettyman announcedaloud, "We are going to give Jeri a break." He allowedSmith to go on break, but she did not get one the nextday. Also before Smith's separation, at another time,Prettyman spoke with Smith informing her, in substance,that in order for her to replace the incumbent unionstewardess it would be necessary for her to furnish himwith documentary proof of her designation, and appoint-ment as steward by the Union. Moreover, Prettymantold Smith that if she had complaints to lodge, sheshould do so directly with him rather than with theother members of the crew. Additionally, prior toSmith's termination, Prettyman formed the impressionthat in conversations with other employees, Smith hadinaccurately characterized the established and promulgat-ed check-cashing policy of the Company. Further, at aseparate time, Smith requested Prettyman to post her 32-hour request sheet in the form of a letter requesting thatshe be permitted to work 32 hours or more. Smith tookthe position that the collective-bargaining agreement pro-vided for the posting of this request. Prettyman informedSmith that he had sent the request to the headquartersoffice, and that he did not post the request. Prettymanmanifested no hostility toward Smith for making the re-quest. 2b. Smith's terminationPrettyman testified credibly that on assuming manager-ship of the store on November 1, he pursued a policy ofspeaking to employees individually for the purpose ofcorrecting their work errors and enlisting their coopera-tion in improving the employee rapport and business effi-ciency. Initial verbal contacts of a corrective naturewere not recorded or memorialized in their personnelfile. Later, if errors or deficiencies became severeenough, notations were made in the employee's person-nel folder. These entries were made somewhat contem-poraneous with the warning or disciplinary measuretaken, and were initialed by the company representativepresent when the entry was made.Prior to February 16, Prettyman evaluated Smith'swork performance, and decided to terminate her. Hecalled Smith to his office and told her of his decision,citing timecard violations, checker errors, and a combi-nation of other small offenses about which they hadspoken on previous occasions. Smith responded that shehad had only two timecard violations, but Prettyman ex-2 The foregoing is based on a composite of the credited testimony ofJeri Smith and Ray Prettyman I credit each of these witnesses only tothe extent that their testimony is consistent with the foregoing findings.Prettyman's testimony lends substantial support to that of Smith to theeffect that she spoke with Prettyman prior to her termination concerningbreaktimes for herself. Further, in accordance with Smith's testimony,which was not denied by Prettyman, I conclude that Smith did speak toPrettyman regarding the posting of her 32-hour request sheet, and I findno basis in the record for rejecting her version of Prettyman's response tothat request. On the other hand, I do not credit the inference of Smith'stestimony that she did not discuss directly with Prettyman the questionof her assuming duties as a union steward. I credit the testimony of Pret-lyman in this respect.531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracted her timecards and stated that there were three.Smith disputed one of the entries, but Prettyman persist-ed. Smith's termination was effectuated.3Subsequently, on February 24, Prettyman executed anemployee status report which explained the details ofSmith's termination as follows:Jeri Smith was terminated for failure to follow time-card policies, and abusive checker errors indepartmentalizations. She failed to ring items of adepartment on the correct key. We had several cus-tomer complaints on her rudeness, plus one letterfrom a customer saying that she was rude, and in-tolerable of the situation. During her course of em-ployment Jeri created unrest with the crew overunion problems stating mistruths [sic] about Compa-ny policies which were in conflict with the union's.3. The alleged work deficienciesa. The timeclock violationsAt all pertinent times, a timeclock procedure card wasposted in the store above the timeclock describing indetail the procedures to be followed in clocking in andout and calculating worktime. Contained on the face ofthe procedure card was the following statement:TIMECLOCK VIOLATIONS-Penalty for Ist ti-meclock violation will be written warning; 2nd vio-lation will be one to five days suspension withoutpay, depending on severity of infraction; 3rd viola-tion will result in automatic dismissal.In addition, on August 15, 1977, Jeri Smith had signed acopy of a document setting forth the Company's policyrelating to Federal wage and hour laws, and which con-tained further instructions with respect to clocking inand out and maintaining accurate time records. More-over, after assuming his duties as store manager on No-vember 1, Prettyman reviewed the timecards of most ofthe employees for the previous quarter. He did so pursu-ant to instructions from his superiors to rectify problemsof over payment and under payment to employees deriv-ing from timecard inaccuracies. After his evaluation, hemet with the employees and reiterated instructions forproperly completing their timecards, in the process call-ing attention to the instructions posted over the time-clock. In evaluating the timecards for the previous quar-ter, Prettyman became aware of the fact that under hispredecessor, Smith had been guilty of several timecardviolations, and the evidence discloses that seven suchviolations occurred between August 20 and October 15,1977. In connection with Smith and several other em-ployees whom he noted were having troubles in accu-3 Ray Prettyman's credited testimony establishes these findings, and Icredit the testimony of Jeri Smith which is consistent therewith. I do notcredit the testimony of Smith to the effect that at her termination inter-view, Prettyman discussed only timecard violations as the basis for hertermination. Prettyman's testimony was to the contrary, and his testimo-ny concerning the reasons advanced at the termination interview for thedecision to discharge Smith were convincing and consistent with otherrecord evidence relating to the rationale advanced by Prettyman for thetermination of Smithrately completing their timecards, Prettyman posted anotice bearing the names of those employees, includingSmith, and asking them to meet with him for "further ex-planation" with respect to the accurate completion of ti-mecards. As a consequence, he spoke with Smith con-cerning her timecard violations.Between November 1, 1977, and February 11, 1978,four timecard violations were charged to Smith. Viola-tions were assessed to the timecards representing theworkweeks ending November 5 and 12. As a result, a 3-day suspension was given Smith arising from her secondtimecard violation. No written warning had been givenSmith regarding the November 5 violation. A further ti-mecard violation was assessed against Smith for the pay-roll period ending February 11. The violation on thiscard, as on the cards for the payroll periods ending No-vember 5 and November II, was the failure of Smith toenter her weekly total of hours worked. Smith's time-cards for the week ending December 17 also contained atimecard violation, but this appears to have been over-looked by Prettyman and occurred on a timecard con-taining a new format which was used for an interimperiod only.4The parties stipulated that in the period January 1,1978, to August 7, 1979, Bob Hayes, Wanda Kirby, andTerry Krause, all of whom remained in Respondent'semploy at the time of the hearing herein, had three ormore timecard violations. Moreover, the parties stipulat-ed that Gary Wallace, who at times subsequent to Janu-ary 1, 1978, was employed by Respondent, had three ti-mecard violations but was not separated for this reasonbut quit because he did not want to work the hours forwhich he had been scheduled. The parties also stipulatedthat Roberta Hopper was terminated at the end of her30-day probationary period because she had receivedthree warnings and writeups relating to timecard viola-tions. Respondent offered no explanation relating tolatter incidences, but Prettyman credibly testified thatBob Hayes was a keyman in a management positionwhose duties were of a character precluding pursuit of areliable clock-in process by him following his returnfrom his lunchbreak, which is taken pursuant to no fixedschedule. Prettyman further testified that the violationspertaining to Kirby and Krause transpired in the firstweeks of their employment, and by virtue of a rule pro-mulgated by management after January 1, 1978, theseearly violations were excluded from the operation of thewarning, suspension, and termination rule otherwise gov-erning timecard violations. However, documentary evi-dence reveals that Kirby, as a new employee, had time-card violations on December 16, 1978, and January 20,1979, followed by a further timecard violation on April28, 1979. Krause had timecard violations on August 19,1978, and again on October 28, 1978. She had a furtherviolation which was not an accountable one on Novem-4 The testimony of Ray Prettyman and Jeri Smith, considered in lightof documentary evidence of record, establishes the foregoing. With re-spect to instructions proffered employees generally, and Smith, particu-larly, concerning the completion of timecards, I credit Prettyman andreject Smith's testimony to the effect that she was never made aware oftimecard procedures and disciplinary measures in connection therewith;nor warned concerning her failure to comply with those procedures.532 ALBERTSONS. INC.ber 10, 1978. In effect, Prettyman explained that the ti-mecard violations of Kirby and Krause, which transpiredin the early stages of their employment, were not as-sessed against them in applying the disciplinary rules per-taining to timecard violations.b. The checker estsEach of Respondent's checkers is subjected once ortwice a month to a random, unannounced check accom-plished by an anonymous representative designed toassess the accuracy, speed, courtesy, and conformance tocheckstand procedures of the cashier-checker. Thechecks run on Smith during the course of her employ-ment disclose failures on her part to follow companypolicy by discounting certain prescribed merchandisewhich had been premarked and priced by the manufac-turer. Additionally, it was noted that Smith failed to de-partmentalize merchandise, and many times failed tomake accurate scale readings in weighing and pricingproduce. Prettyman testified that he followed an estab-lished routine of informally discussing the results of thechecker tests with checkers, and incident to this routine,he spoke to Smith concerning the results of her tests"three to five" times.In the early days of Smith's employment, Joy Steele,general merchandise manager, explained the departmen-talization procedures for checkers requiring them to ringmerchandise by departments on the appropriate cash reg-ister key. Steele testified further that thereafter she dis-covered an error on Smith's part in failing to departmen-talize a sale involving tennis shoes. Similarly, at approxi-mately the same time, Smith made an error in ringing upa delicatessen sale, and this was called to her attentionby Phyllis Windbourne, delicatessen manager. An entryunder the date of August 16 was made in Smith's person-nel record. Subsequently, on August 24 and 25, respec-tively, entries were also made in Smith's personnelrecord reflecting minor cash register shortages. Thesewere the only entries made in the normal course of busi-ness in Smith's personnel record relating to cash registerviolations.5b The foregoing is based on the testimony of Ray Prettyman, JeriSmith, Joy Steele, and Phyllis Windbourne. I have also considered docu-mentary evidence of record. I do not credit the testimony of Smith to theeffect that Prettyman never spoke to her concerning register checks.Prettyman credibly testified concerning the procedures followed by man-agement and supervision, including himself, in conducting and followingup cash register check results. In reaching this credibility finding, I haveevaluated Prettyman's testimony of record in a prior unemployment com-pensation hearing involving Smith's checker tests, and I have consideredthe record testimony suggesting that documents may be in existence inRespondent's Boise office which would shed light on the checker test re-suits, and which were neither proffered by Respondent nor subpenaed bythe General Counsel. I conclude these considerations do not militate in amanner requiring rejection of Prettyman's testimony in this respect. Iconclude also that Prettyman did speak to Smith in the aftermath of herchecks, and that Smith is inaccurate in her recollection in this respect. Ifurther conclude that the entry in Smith's personnel record under date ofFebruary 16 specifying, "check tests were unacceptable" were entriesmade following the termination of Smith and as not one made duringor contemporaneous to the occurrence of any cash register violationchargeable to Smithc. Customer complaintsPrettyman further testified that on six or eight occa-sions, customers lodged complaints with him. either tele-phonically or in person, concerning Smith's "rudeness"and deficiencies in performing her work as a checker.According to Prettyman's testimony, these complaints in-cluded references to her failure to call prices as she waschecking items through the checkstand. Prettyman wasunable to testify concerning the details of these allegedcomplaints, and none are documented in Smith's person-nel record. However, a written complaint was filed withPrettyman on November 17, 1977, by a customer, LindaOutlaw, who charged Smith with rudeness in handling areturn of a loaf of bread which Outlaw had purchased atthe store. Prettyman testified that this letter came to hisattention and formed part of his evaluation in deciding toterminate Smith.6d. Check identification errorsSmith's personnel record contains an entry dated Janu-ary 28, specifying, "identification on checks was not topolicy." Respondent followed a fixed and promulgatedcheck cashing policy outlining certain defined proce-dures for identifying the maker of a check and acceptingit for payment or cashing. Prettyman testified that Smith"apparently did not, for some reason, get the total infor-mation required upon those checks." He testified furtherthat he spoke to Smith several times at the checkstandconcerning this and brought her to the office on occa-sion and showed her some checks that she had receivedwithout entering proper identification. Prettyman testi-fied that these checks totaled a "good size sum." Pretty-man did not testify concerning the details of his consulta-tion with Smith at the check stand but testified crediblythat a meeting with Smith in the office was held incidentto the entry made on her personnel record under thedate of December 28. Smith testified, however, on oneoccasion only was she advised that she had failed toobtain proper identification. This involved a militarycheck. She further testified that she thereafter compliedwith established procedures.e. The bingo game errorsSmith's personnel records also contain two entriescharging her with bingo card violations by distributingtwo cards to a single customer. At relevant times duringSmith's employment at the store, Respondent used abingo game as a promotional effort. The store managerpredecessor to Prettyman had posted and distributedrules governing the bingo card promotion, and upon be-coming store manager, Prettyman posted further instruc-tions and undertook efforts to acquaint individual check-ers with the rules governing the game. Thereafter, onone occasion Smith gave a customer two bingo cards,6 The foregoing is based on a consideration of the testimony of RayPrettyman and Linda Outlaw. I credit Outlaw's testimony in finding thatthe written complaint was lodged with Respondent and that Outlaw wasof the opinion that Smith had engaged in rude conduct towards her. Ifurther credit Prettyman's testimony in finding that the incident came tohis attention prior to Smith's termination533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Prettyman approached her at the checkstand andreprimanded her. Smith testified that she mistakenlythought that the rules provided for one bingo card foreach customer, and the individual to whom she had pre-sented the card had informed her that she was shoppingfor another person in addition to herself. Smith furthertestified that on a later occasion at night between 9 p.m.and midnight when only two checkers were in thecheckstand area she was harassed by a belligerent andinebriated male customer into giving him two bingocards. Smith testified that the customer became belliger-ent when she presented him with one bingo card andfailed to honor his request for more cards. Smith furthertestified that she attempted to summons support frompersonnel at the back of the store but no help was forth-coming. She discussed the incident with Prettyman's as-sistant but not with Prettyman.7 Prettyman testified, insubstance, under normal staffing routine, the store ismanned by five or six cashiers, one or two individuals inthe back of the store who could handle the cash registerin unusual circumstances, and a keyman who could oper-ate the cash register in an emergency.3. The arbitrabion awardAs found, the arbitrator issued a written award onSeptember 6, 1978, dismissing Smith's grievance. In hisdecision setting forth the background of the matter, thearbitrator quoted pertinent parts of article 13 and article16 of the collective-bargaining agreement between Re-spondent and the Union. Article 13 deals with seniorityand salient provisions of article 16 provide as follows:NO DISCRIMINATION. Section 38. The Employ-er hereby agrees not to discriminate against any em-ployee or discharge him because of membership inthe Union and/or for upholding Union principles;and further, no employee who falls within the bar-gaining unit, member of the Union, shall be dis-charged without good and sufficient cause.In setting forth the positions of the parties in his deci-sion, the arbitrator stated the Company's contentions asfollows:The grievant was discharged for her failure tofollow various posted Company rules. A primarycomplaint against the grievant is her failure tofollow proper procedures in preparing her time-cards. Other matters in Smith's personnel file aresupportive of Prettyman's decision to terminate thegrievant.The Union argues that Smith was discharged forher union activity. No evidence has been producedby the Union to support this allegation.I do not credit Prettyman's testimony that he spoke to Smith con-cerning this incident, but I find that he learned of this incident andcaused an entry to be made in Smith's personnel file.This reference reflects in a concise and conclusionaryfashion the assertion in Respondent's brief to the arbitra-tor that the Union produced no evidence supporting itscontention that Smith's discharge was "a pretext for theCompany's discrimination against Jeri Smith for herunion activity."In discussing the position of the Union, the arbitrator,in effect, summarized the Union's challenge to the credi-bility of Prettyman's explanation as to the substantivereasons underlying Smith's termination, and he quotedfrom the Union's brief as follows:Moving to the substance of the matter, the firstquestion must be asked is why was the grievant ter-minated. The Union believes that there were essen-tially two reasons for the termination. First, that thegrievant had 3 timecard violations. Secondly, andthe Union believed this to be the most importantreason for the termination, the grievant was anardent Union supporter who believed in exercisingand enforcing the rights contained in the collective-bargaining agreement. Any other reason testified toby Prettyman is merely an attempted bootstrapping.In his discussion leading to his ultimate award, the ar-bitrator set forth in some detail the testimony and evi-dence which had been adduced relating to timecard vio-lations, improper check identification, and work habitsand attitude, including check register mistakes, checkertests, and oral complaints from customers concerningSmith's rudeness and abruptness. There was no specificdiscussion of Smith's alleged involvement in Union activ-ities, and the only reference made to Smith's purportedefforts to enforce contractual provisions governing theterms and conditions of employment of unit employees isfound in the following allusion:The grievant's lack of attention to timeclock proce-dures suggests dislike of this Company Rule-a dis-pleasure which may have manifested itself in agita-tion among other employees to protest Companypolicies in general.The arbitrator did not, in terms, rule on the validity ofthe Union's contention that one of the reasons forSmith's termination was her effort to enforce the termsof the collective-bargaining agreement, nor did the arbi-trator discuss the sufficiency of the evidence, if any, of-feted in support of this contention.In dismissing the grievance, the arbitrator held:Taken together the foregoing complaints against thegrievant constitute sufficient grounds for severe dis-ciplinary action. Length of service is not a mitigat-ing factor in this case-Smith's tenure with theCompany is approximately 6 months.AWARDThe grievance of Ms. Jeri Smith is dismissed.534 ALBERTSONS, INC.Conclusions1. The deferral issueThe threshold issue raised is whether deferral to thearbitrator's award is warranted under the doctrine ofSpielberg Manufacturing Company, 112 NLRB 1080(1955), wherein the Board stated that as a matter ofpolicy, and in furtherance of the desireable objective ofencouraging the voluntary settlement of labor disputes, itwould recognize and defer to awards of arbitrators incircumstances wherein the arbitral proceedings were fairand regular, all parties had agreed to be bound, and thedecision of the arbitration panel was not clearly repug-nant to the purposes and policies of the Act. Engraftedto these criteria is the requirement, added later in Rayth-eon Company, 140 NLRB 883 (1963), that the arbitratormust have considered the unfair labor practice issue andruled on it. See also The Kansas City Star Company, 236NLRB 866, 868, fn. 6 (1978), concurring opinion ofMember Truesdale. It is not enough that the arbitratorhad been apprised or was on notice of the existence of anunfair labor practice issue when he made his award. Cf.DC International, Inc., 162 NLRB 1383, 1384-85 (1967),enforcement denied on other grounds 385 F.2d 215 (8thcir. 1967). Rather, it is essential that in order to warrantdeferral pursuant to the Spielberg principle, the unfairlabor practice issue must have been resolved by the arbi-trator, and not ignored either in a substantive sense or inthe application of pertinent and controlling Board unfairlabor practice decisions. See Greif Bros. Corporation, 238NLRB 240 (1978); Gould Inc., Switchgear Division For-merly lerac Control, Inc., 238 NLRB 618 (1978); AlfredM. Lewis, Inc., 229 NLRB 757 (1977); cf. Gulf States As-phalt Company, 200 NLRB 938 (1972); Lorain Division ofKoehring Co., 234 NLRB 1060 (1978); AMF Voit, Inc., asubsidiary of AMF Incorporated, 223 NLRB 363 (1976);cf. also Airco Industrial Gases-Pacific, a Division of AirReduction Company, Incorporated, 195 NLRB 676 (1972);Electronic Reproduction Service Corporation, et al., 213NLRB 758 (1974), casting doubt upon the continued via-bility of the decision in Airco.Respondent contends, and I agree, that the question ofwhether Smith was terminated for activities in support ofthe Union was briefed to the arbitrator and advanced bythe Union in its brief as the plausible explanation forSmith's termination. Moreover, in the total context of therecord, and indulging permissible inferences from evi-dence relating to the arbitration proceeding received inevidence in the hearing before me by way of stipulation,it is essential to find, as I do, that the Union was accord-ed full opportunity to introduce evidence relating to the"union activities" contention. I further find that the em-ployee status report relating to Smith, containing Pretty-man's notations defining the reasons for Smith's dis-charge, including the cogent declaration below quoted,were in evidence before the arbitrator:During her course of employment Jeri createdunrest with the crew over union problems. Statingmistruths about Company policies which were inconflict with the union's.The arbitrator's decision discusses, weighs, and evaluatesin a detailed manner the evidence elucidating Smith'spurported deficient work performance, which the Com-pany contended before the arbitrator, gave rise toSmith's termination. The arbitrator devoted no discussionto Smith's asserted propensity to "create unrest with thecrew over union problems," and disposes of the issue of"mistruths" through the device of a passing reference,contextually embedded in a discussion of timeclock pro-cedures, to wit:The grievant's lack of attention to timeclock proce-dures suggests a dislike of this Company rule [Time-clock Procedure]--a displeasure which may havemanifested itself in agitation among other employeesto protest Company policies in general.The arbitrator did not address himself to the followingargument raised by the Union in its brief to him:There is a missing link which ties all of the actionsof Prettyman together and shows the real reasonwhy the grievant was terminated. The grievant wasterminated because she believed in enforcing herrights and the rights of other employees which aregranted by the collective-bargaining agreement. Thecompany admitted as much on company exhibit I[Smith's Employee Status Report]. Prettyman's ex-planation of what he meant in company exhibit I isabout as credible as his explanation of what hemeant by "went over" when he testified aboutcheck tests. Essentially, Prettyman was doing nomore than trying to cover up for an incrediblystupid mistake, i.e., the admission that he had firedthe grievant because she was an active union sup-porter and enforcer of the collective-bargainingagreement.But based on all the evidence adduced at thehearing, the union requests that the arbitrator rein-state the grievant with full backpay which includesall benefits to which the grievant would be entitledto the collective-bargaining agreement. This requestis based upon the undeniable fact that a dischargebased upon union activity is not discharge for justcause under the collective-bargaining agreement.The four corners of the arbitrator's decision providesno basis for concluding that he gave any consideration orweight to the protected concerted activity issue implicitin the cited evidence, or that he dealt with the unfairlabor practice aspects of the termination in any but an in-substantial and tangential manner. There is no showingthat the arbitrator considered Board law in reaching hisdecision. While he did not expressly decline to considerthe unfair labor practice issue, he clearly did not lay theissue to rest in any direct, dispositive fashion. Only an in-ference to be drawn from the arbitrator's conclusion thatthere existed sufficient grounds for severe disciplinaryaction against Smith, supports the contention that heconsidered and ruled on the unfair labor practice issue.In my view of Board precedent, this is not sufficient tomandate deferral. This is so because the failure of the ar-bitrator to discuss evidence before him which raised a535 DECISIONS ()F NATIONAL LABOR RElATIONS BOARDthreshold, if not prime Acie, issue of an extracontractual,statutory violation of Section 8(a)(l) and (3) of the Act,brings the instant case within the controlling purview ofClara Barton Terrace Convalescent Center, a Division ofjNational Health Enterprises-Delfern Inc., 225 NLRB 1028(1976), and without the ambit of Gulf States AsphaltCompany, supra at 938.8In all the circumstances in agreement with the GeneralCounsel, I conclude and find that the arbitrator's deci-sion failed to meet the third criterion of Spielberg andthat deferral to his award is not here appropriate. Cf.Kansas City Star Company, supra, and Pacific SouthwestAirlines, Inc., 242 NLRB 1169 (1979).2. The meritsThis facet of the case raises the issue of whether, (1)Smith engaged in protected concerted activity and, if so,whether that involvement formed a basis for her termina-tion; and (2) whether, alternatively or simultaneously,Respondent was motivated by antiunion hostility in ef-fectuating Smith's termination. The record evidence es-tablishes to my satisfaction that Respondent had basissufficient to accomplish Smith's termination for cause, as-suming that it could be shown the discharge was for rea-sons totally unrelated to Smith's participation in protect-ed concerted or union activity. See Gulf States Asphalt,supra at 938, 940; Interboro Contractors Inc., 157 NLRB1295, 1301 (1966).Initially, the record establishes, conclusively, in myview, that in pressing for break periods in accordancewith the terms of the collective-bargaining agreement,Smith was engaging in protected, concerted activity, inthat she was seeking to implement the collective-bargain-ing agreement applicable to herself, as well as other em-ployees. See Merlyn Bunney and Clarence Bunney, part-ners, d/b/a Bunney Bros. Construction Company, 139NLRB 1516, 1519 (1962). Although Smith's efforts toobtain break periods were personal in nature, her activityin demanding obedience to the collective-bargainingagreement in this respect was but an extension of theconcerted activity giving rise to that agreement. OmniInternational Hotels, 242 NLRB 248 (1979), and Taberna-cle Community Hospital & Health Center, 233 NLRB1425 (1977), cited by Respondent are inapposite for, inthose cases, no collective-bargaining agreement existed.See also Alleluia Cushion Co., Inc., 221 NLRB 999, fn. 2(1975).The question thus arises whether Smith's persistence inseeking break time was a moving consideration in hertermination. I find that it was. I find also that documen-tation in Smith's personnel file augmented by Pretty-man's testimony at the hearing adequately supports theGeneral Counsel's view of this matter. Respondent's con-tention that good grounds existed for Smith's terminationis not here persuasive. Cf. Interboro Contractors. Inc..supra.N The collention advsanced in Respondenl's brief to the effect that thearbitrator at p. 5 of his decision found thal the Union had produced noevidence to support the union activities' motivalion for Smith's discharge.inaccurately characterizes this as a Finding of the arbitrator rather than adeclarative statement on the part of the arbitrator of the Company's posi-lion.The undisputed fact of record is that Prettyman madean entry in Smith's personnel file defining one of the rea-sons for Smith's termination as, "Causing Unrest or Dis-turbance." Prettyman expanded on this factor by the fol-lowing entry:During her course of employment Jeri createdunrest with the crew over union proolems. Statingmistruths about Company policies which were inconflict with the union's.In his testimony at the hearing, Prettyman explained themeaning of this entry as follows:What I meant by that was that she agitated theother employees in the front end about her breaksituation; that was one instance. Another instancewas that she came in and said that she was going toreplace the present union steward, she was going tobe new union steward in the store. I had quite a fewemployees at that time come to me and talk to meabout it. They did not wish that to happen. I toldthem that as far as I was concerned at that time-and I also went to Ms. Smith and talked to her andtold her that if she wanted to be union steward, itwas fine, but it had to be through appointment, Ihad to have a letter put in her EPR [personnel]folder, and as far as I was concerned at that time,she was not union steward, she was a member ofthe union just like all the rest of the employees inthe store.That if she had problems, I asked her to come tome, not the rest of the crew, and put her complaintsor her upsetness to the crew.When asked by counsel to explain the meaning of theentry "mistruths about company policies," Prettymantestified:Mainly the things that we had told her-that I hadtold her-that had been posted, that she had signed,that were posted on the bulletin boards. The checkcashing policy was an excuse that she had neverbeen told about, nobody had told her about it, andshe didn't understand.In context of record evidence establishing that consid-erations separate and apart from Smith's deficiencies inperforming her assigned work tasks, played a role inPrettyman's decision to terminate Smith; and in the faceof Prettyman's concession that Smith's conduct in "agi-tating" for breaks was a factor embedded in the analyt-ical process by which he reached his decision to termi-nate Smith, I conclude and find that Smith's insistenceon pressing for breakperiods as provided in the collec-tive-bargaining agreement was a moving cause in her ter-mination. It is noteworthy, in this respect, that in beingcalled upon to explain the consideration, exclusive ofSmith's deficiencies in performance of work duties,which caused him to discharge Smith, Prettyman accord-ed priority listing to the consideration that "she agitated536 ALBERTSONS, INC.the other employees in the front end about her break sit-uation." On the record before me, I am unable to viewthis concession as benign. I find that Smith's involvementin protected concerted activity was a moving considera-tion in her termination which violated Section 8(a)(1) ofthe Act.-On the other hand, I find, in agreement with Respond-ent, that the record fails to establish a sufficient quantumof antiunion hostility on the part of Prettyman to war-rant a finding that Smith's termination was motivated,even in part, by her membership in or activities in sup-port of the Union, separate and apart from her personalefforts to obtain compliance with the terms of the collec-tive-bargaining agreement, which activity I have foundto have been protected concerted activity. There is, inmy view of the record, sufficient evidence to establishthat Smith's job performance over the 6 months of heremployment was a flawed one, revealing a disinclinationon Smith's part to conscientiously comply with the rulesgoverning timecards, cash register procedures and cus-tomer relationships. I find further on the instant record,that while Smith's failure to follow the rule governingthe issuance of bingo cards and to comply with checkcashing rules, were relatively trivial, they appear to havebeen sufficient to have served as an irritant to Prettyman.,who had already formulated adverse opinions of Smithas a reliable employee. It is my conclusion that the com-bination of individual deficiencies coalesced over thetelescoped span of Smith's brief job tenure to renderSmith fully dispensible. While the General Counsel cor-rectly contends that Respondent was less than consistentin assessing termination as a penalty for three timecardviolations, and resorted to the rule in Smith's case tocloak an otherwise unlawful termination, I nonethelessfind the record fails to contain sufficient evidence to sup-port a determination that Smith's membership in theunion per se, her request with respect to the 32-hournotice, or her putative efforts to become a union ste-ward, were accorded any weight by Prettyman in termi-nating Smith. Moreover, there is only a pallid suggestionthat Smith directed her energies in furtherance of otherunion interests of causes while in the employ of Re-spondent.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCiUSIONS OF LAW1. Albertsons, Inc., is, and at all times material hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Retail Clerks International Union Local No. 7, is alabor organization within the meaning of Section 2(5) ofthe Act.3. At all times pertinent herein, Respondent and theUnion were parties to a collective-bargaining agreementproviding for periodic breaktime for employees and con-taining a grievance and arbitration clause.I It is unncecssary Io dccide swhclher Smiih' s crminaltion for hisreason als , *laed See 8(a)(3) f thl Act The remedial order Ould bethe same n any evet'll4. Jeri Smith, a regular part-time employee of Re-spondent, engaged in protected concerted activity inseeking to require Respondent to grant break periods toher in accordance with the collective-bargaining agree-ment.5. Respondent terminated Jeri Smith, in part, becauseshe had engaged in protected concerted activity in seek-ing to obtain break periods in accordance with the provi-sions of the collective-bargaining agreement.6. By terminating Jeri Smith for the aforesaid reason.Respondent interfered with, restrained, and coerced em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, and engaged in and is engaging inunfair labor practices prescribed by Section 8(a)( 1) of theAct.7. The aforeseid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THIE RilMi I)NHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent terminated Jeri Smithin violation of Section 8(a)(1) of the Act, I shall recom-mend that Respondent offer to Jeri Smith her former orsubstantially equivalent position of employment, withoutprejudice to her seniority or other rights and privileges.and make her whole for all loss of pay which she mayhave suffered as a result of her unlawful termination.Backpas shall be computed, together with interest, in themanner proscribed in .W' Wool4lworth Compan. 9()NLRB 298 (1950), and Florida Steel Corporation, 231NLRB 651 (1977): see. generally. Ii/s Plumbhing & Hleat-ing Co., 138 NLRB 716 (1962)."Upon the foregoing findings of fact, and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, Ihereby issue the following recommended:ORDER "The Respondent, Albertsons, Inc., Security, Colorado,its officers, agents. successors, and assigns, shall:1. Cease and desist from:(a) Terminating any employee for engaging in protect-ed concerted activity.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action, which I findnecessary to effectuate the policies of the Act:"' he Gencral C'irunsel seeks an order assessing hackpa at the rate f9 percnr l per arlnurn this request is rejected I ihe exlent Ihil ii Is In-,llnlislei s th he lBoard's currcilt poli¢In the Ce ent n1o exceplions are filed aIs prol idcd hS Sec I(2 4h ifIhe Rulc, ialld Regulilllns If the National .ilh)r Relations Htoard. thefindilgs, Cl'l.ilolr i, rlcin n d rec meinded O)rcr hereinl shall. it, pro ildedin Sec 1(12 48 f he Rules ild Reguidlationlis. he adopted bs the hBoard aidlhcoi-nc is fi dlllgl. c ltilsiins. ilrld O)rder, ilid all IhCction's Theretoshall h dceettie-d S,.il ci for ill rp-is,,537 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Offer Jeri Smith immediate and full reinstatementto her former position of employment or, if that positionno longer exists, to a substantially equivalent position,and make her whole for any loss of pay she may havesuffered as a result of her termination in the manner setforth in the section of this Decision entitled, "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payments records, tim-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueherein.(c) Post at its Security, Colorado, store and place ofbusiness copies of the attached notice marked, "Appen-dix."2Copies of said notice on forms to be provided byl2 In the cvenl Ihal his Order is enforced h a Judgment of a UnitedStates Court (If Appeals, the words in the notice reading 'os ted hythe Regional Director for Region 27, after being dulysigned by Respondent's authorized representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 27 inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-alnt to a Judgment of the United States Court of Appeals Enforcirng anOrder of the National l.abor Relations oard "538